DETAILED OFFICE ACTION

	Applicant response filed on 10/21/2020 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 133-142 and 153-164) in the reply filed on 10/21/2020 is acknowledged.
Claims 143-152 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.

	Claims 1-132 have been cancelled by applicant.
	Claims 133-142 and 153-164 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2018, 08/30/2018, 11/06/2018, 01/18/2019, 09/17/2019, 10/22/2019, 07/15/2020, 21/01/2021, and 12/23/2021 have been considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 133-142 and 153-164 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a computer-implemented method for detecting the presence of a cancer in a patient. The computer-implemented process comprises the steps of identifying one or more somatic mutations in a biological test sample, generating a somatic mutation profile that comprises one or more of the somatic mutations, deconvoluting the somatic mutational profile into one or more mutational signatures, and determining one or more exposure weights for one or more of the mutational signatures, and detecting the presence of cancer in the patient based on the one or more exposure weights of the one or more mutational signatures. First, the claims amount to a diagnostic method that pre-empts the natural correlation between the presence of cancer to the measurable instances of somatic mutations identified from a patient genetic profile. Next the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea as well as a natural phenomena. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a processor and computer-readable 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in making a medical diagnosis on a subject. There is no further use of the diagnostic information in the claims. Such a result only produces new information from data input and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of a “computer”, a “computer-readable medium”, and a “processor” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 133-142 and 153-164 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a computer-implemented method for detecting the presence of a cancer in a patient. The computer-implemented process comprises the steps of identifying one or more somatic mutations in a biological test sample, generating a somatic mutation profile that comprises one or more of the somatic mutations, deconvoluting the somatic mutational profile into one or more mutational signatures, and determining one or more exposure weights for one or more of the mutational signatures, and detecting the presence of cancer in the patient based on the one or more exposure weights of the one or more mutational signatures. While the claims articulate in purely functional terms the results that are to be derived from input data into general purpose computer elements, said claims fail to recite how the generic computer elements specifically achieve said results or identify the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitations wherein the examiner must turn to the specification to 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(b) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure.
Therefore, lacking any specific definition that limits the functionally defined generic computer elements to a specifically described computer system (including specific programming, algorithmic procedures, or a prose description thereof), applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 133-142 and 153-164 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a computer-implemented method for detecting the presence of a cancer in a patient. The computer-implemented process comprises the steps of identifying one or more somatic mutations in a biological test sample, generating a somatic mutation profile that comprises one or more of the somatic mutations, deconvoluting the somatic mutational profile into one or more mutational signatures, and determining one or more exposure weights for one or more of the mutational signatures, and detecting the presence of cancer in the patient based on the one or more exposure weights of the one or more mutational signatures. While the claims articulate in purely functional terms the results that are to be derived from input data into general purpose computer elements, said claims fail to recite how the generic computer elements specifically achieve said results or identify the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitations wherein the examiner must turn to the specification to determine how the generic computer elements achieve the specific results set forth in the instant claims as well as the specific algorithms relied upon to achieve said results to the fullest scope as set forth in the instant claims. 

“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure.
Therefore, the functionally defined computer-implemented steps cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what structures (including specified programming, algorithmic procedures, or a prose description thereof) are encompassed by said generic computer elements.

	In light of the indefiniteness issues set forth above in the rejections under 35 USC 112(b), a full search of the prior art cannot be conducted at this time in prosecution with regard to applying prior art under 35 USC 102 and 103. The instant claims only define a series of computational results and determinations to be achieved based upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERIC S DEJONG/           Primary Examiner, Art Unit 1631